DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademark WI-FI [paragraph 0028], has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claims 15-20 are drawn to a “computer readable storage medium” which could include a digital signal. The specification fails to definitively describe what the computer readable medium includes or does not include. In general “computer readable storage medium” covers both Claims 15-20 to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racz et al., (US 20180331824 A1) hereinafter referred to as Racz.
Regarding Claims 1, 8, and 15, Racz discloses An apparatus comprising: a processor; a memory that stores code executable by the processor to: receive information permissions for a plurality of participants in an electronic forum,  
the information permissions comprising an audio permission, a video permission, a file share permission, a drawing permission, and/or a presentation permission for each participant; [Figure 12 – teaches video permissions] 
and provide information to each participant based on the information permissions, [Figure 12 – teaches different video permissions to different participants] 
wherein the audio permission is required to receive audio from the electronic forum, the video permission is required to receive video from the electronic forum, the file share permission is required to receive a file from the electronic forum, the drawing permission is required to receive a drawing from the electronic forum, and the presentation permission is required to receive a presentation from the electronic forum. [Figure 12 – teaches video permissions allowing access to video for different participants according to their permissions]
Regarding Claims 2, 9, and 16, Racz discloses wherein the audio permission, the video permission, the file share permission, the drawing permission, and the presentation permission each comprise a timestamp, and wherein a server communicates the audio, the video, the file, the drawing, and/or the presentation in response to the timestamp preceding a current time. [paragraph 0035, each frame of each stream may be associated with a particular timestamp which may be used to synchronize the different streams. E.g. one or more streams being read from memory may be accessed according to a playback time, which may be used amongst the different streams to seek chronologically synchronized portions of the streams]
Regarding Claims 3, 10, and 17, Racz discloses wherein a single set of information permissions for each of the plurality of participants is received from an administrator. [paragraph 0129, multiple encryption types, categories, and combinations may be specified through the interface 500 e.g. by an administrator of said embodiment. Specific permissions for purposes of sharing encrypted feeds with other recipient users/subscribers may likewise be specified within the user/subscriber interface 500]
Regarding Claims 4, 11, and 18, Racz discloses wherein a plurality of sets of information permissions for each of the plurality of participants are received from each participant. [paragraph 0045, each public key is associated with an entity…which has certain data-access permissions. Each entity that is entitled to access a particular stream data, e.g. stream data providing from a particular data source 50, may provide to the encryption computer system 30 their public key – the public keys, which contain the permissions, are provided and thus received for a plurality of participants]
Regarding Claims 5, 12, and 19, Racz discloses wherein one or more participants are organized in a group, a first set of information permissions are assigned to the group, and the information permissions for each participant in the group are the information permissions for the group. [paragraph 0057, In one particular embodiment, data streams are classified according to permission groups, with all the data streams in one particular permission group being each encrypted using a same encryption key stream. This does not mean that they are necessarily encrypted together, rather, they may be individually encrypted (allowing individual storage and access to the different encrypted data streams in the permission group) but with the same encryption keys]
Regarding Claims 7 and 14, Racz discloses wherein the information permissions are received through a user interface. [paragraph 0037, a permissions management mechanism may be implemented within the user/subscriber interface to govern such details as which users(s) may access the (1) stream(s), (2) any portions thereof, or (3) information about the streams(s); and any further conditions or limitations governing such access (such as a time restriction). In an embodiment, the user access/permissions list for each stream or any portion thereof, may be specified for each respective stream and any combination of streams therein, within the user-subscriber interface. In other embodiments, the users/subscribers may transfer streams to a central system or to any other user granted authority, typically by the first uploader or other party possessing ownership authority over a specific stream. Likewise, such access/permission may be modified, and correspondingly impact feed encryption policy and later accessibility of respective streams, further discussed herein – teaches a user interface where “access/permission may be modified]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Racz as applied to Claims 1, 8, and 15, respectively, above, in view of Fakhraie et al., (US 10992679 B1) hereinafter referred to as Fakhraie.
Regarding Claims 6, 13, and 20, Racz does not explicitly teach wherein the information permissions are received as a voice command.
Fakhraie teaches wherein the information permissions are received as a voice command. [Column 9, lines 35-38, a customer smart speaker may include an application through which the customer 102 may modify access permissions to various entities via voice commands] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Racz with the disclosure of Fakhraie. The motivation or suggestion would have been to provide multiple avenues to set or modify permissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497